Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Claims 1-3, 5-9, 11-15, 17 and 18 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 9 of the Remarks, filed 01/25/2021, with respect to the 35 USC 112 (a) rejection to claims 1-18 have been fully considered and are persuasive.  The rejection of claims 1-18 has been withdrawn.
Applicant’s arguments, see pages 9 and 10 of the Remarks, filed 01/25/2021, with respect to the 35 USC 103 rejection to claims 1, 7 and 13 have been fully considered and are persuasive.  The rejection of claims 1, 7 and 13 has been withdrawn.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,978,842 to Noble et al. teaches a distributed client change-detection pool with change detection augmented by multiple clients that detects changes in Internet web-page documents on the world-wide-web.
US 2016/0219033 to Hintermeister teaches a method of providing data security with a token device including a history footprint of URLs that correspond to web pages.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the examiner has determined that the claims are in condition for allowance. Accordingly, claims 1-3, 5-9, 11-15, 17 and 18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 7 and 13, and their respective dependent claims, are allowable over the prior art of record, including Umbreit, Giuliani, Noble and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious requesting a reference footprint using an identifier corresponding to the web page from a server, receiving the reference footprint from the server and determining, using the hardware processor of the user device, whether the forensic footprint matches the reference footprint associated with the web page, in view of the other limitations of the claim, as specified in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497